
	
		III
		109th CONGRESS
		2d Session
		S. RES. 520
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2006
			Mr. Frist (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records,
		  testimony, and legal representation.
	
	
		Whereas the United States Department of Justice is
			 conducting an investigation into improper activities by lobbyists and related
			 matters;
		Whereas the Committee on Indian Affairs and the Committee
			 on Rules and Administration have received specific requests from the Department
			 of Justice for records that may be relevant for use in the
			 investigation;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent employees of the Senate with respect
			 to any subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate can, by administrative or judicial
			 process, be taken from such control or possession but by permission of the
			 Senate; and
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate is needed for the promotion of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Committee on Indian Affairs
			 and the Committee on Rules and Administration are authorized to provide to the
			 U.S. Department of Justice the specific documents that have been requested by
			 the Department of Justice to date for use in legal and investigatory
			 proceedings, and to provide related testimony from their staffs, if necessary,
			 except where a privilege should be asserted.
		2.The Senate Legal Counsel is authorized to
			 represent employees of the Committee on Indian Affairs and the Committee on
			 Rules and Administration in connection with the document production and
			 testimony authorized in section one of this resolution.
		
